DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 21 and 33, the phrase “within outside” is grammatically confusing as something cannot be understood to be “within outside”, applicant should consider deleting “within” to overcome this rejection
With regard to claims 24 and 36, the phrase “not the interior of the exhaust port” is grammatically confusing and there appears to be a typo. The examiner believes applicant intended to recite “into the interior of the exhaust port” as recited in the similar limitations of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-23, 25-35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al (US 6,936,140) taken in combination with Duesel Jr et al (US 2015/0157953; hereinafter Duesel) and Ogura et al (US 2006/0000355).
With regard to claim 1, Paxton teaches a system and method of water evaporation with the system wherein the system is associated with a turbine 12, and “sea or polluted feed water” 22 (i.e. wastewater) is provided to a wastewater heating track via pump 18 into an exhaust collector duct 14 of the turbine 12 wherein the feed water is circulated in heat exchangers 16/24 in duct 14 for heating the feed water to higher temperatures for evaporation (see Fig 1 and Col. 4, ln. 40-62), Paxton teaches that 
However Paxton does not explicitly teach the method is for wastewater evaporation; nor teach fluidly communicating the heated wastewater to a plurality of wastewater atomization nozzles that direct atomized wastewater into an interior of an exhaust port of the turbine, wherein the atomized wastewater is converted into steam in the presence of turbine exhaust.
Duesel teaches a mobile, portable wastewater concentrate (see title, abstract) wherein wastewater is concentrated via contact with combustion source gas exhaust and scrubbed and collected concentrated wastewater is collected in pool (see Figs 1-6, [0034-0037]).
Ogura teaches an apparatus for evaporation of seawater to generate freshwater using exhaust combustion gases (see title, abstract), Ogura teaches that feedwater 12 is preheated in 44 (see Figs 2-3, [0052]), provided via 12a to manifold 12 wherein it is sprayed into chamber via plural nozzles 32 for contacting with exhaust combustion gases 11 in water spray unit 15 chamber 30 to directly contact with the hot gases and evaporate a portion that can be subsequently condensed (see Figs 2-3, and [0025-0030]), concentrated portion of feedwater can be purged via 12b (see Figs 2-3, and [0049]).
Therefore the skilled artisan would recognize various different design combination can be achieved for heat exchange both preheating and direct contact evaporation with turbine combustion exhaust gases, accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paxton from a vacuum evaporator to a lower cost, more energy efficient direct contact evaporation system for evaporative concentration as suggested by Duesel and Ogura, to improve the system of Paxton by reducing energy costs associated with the vacuum evaporation portion while still achieving wastewater evaporation via direct spraying of the wastewater into the turbine combustion exhaust as suggested by Duesel and Ogura.


With regard to claim 3, a manifold is shown in Ogura (see Fig 2, by ref character 12, splitting via manifold to multiple sprayers 32), which the skilled artisan would modify from the track outlet in modified Paxton and in modified Paxton as set forth above, breaking the pipes into multiple segments would be routine making separable of the system of modified Paxton (see MPEP 2144.04 (V)).
With regard to claims 4-5, as shown in Fig 2 of Ogura, a portion of the exhaust port piping 12 penetrates through vessel 30, therefore the piping is coupled to both interior and exterior of exhaust port.
With regard to claim 6, modified Paxton the track inlet starts via pump 18 into an exhaust collector duct 14 of the turbine 12 wherein the feed water is circulated in heat exchangers 16/24 in duct 14 for heating the feed water to higher temperatures for evaporation (see Paxton Fig 1 and Col. 4, ln. 40-62), which the modified system would comprise plural pipe segments connecting the inlet to outlet at nozzles in modified Paxton as necessitated by the turns shown in the referenced Figures above.
With regard to claims 7-8, in modified Paxton the modified system would comprise plural pipe segments connecting the inlet to outlet at nozzles in modified Paxton as necessitated by the turns shown in the referenced Figures above.
With regard to claim 9, Ogura shows conduits connecting the manifold to the nozzles that pierce through into an interior of exhaust flow path (see Ogura Fig 2).
With regard to claim 10, Ogura shows conduits connecting the manifold to the nozzles that pierce through into exhaust flow path (see Ogura Fig 2).


With regard to claim 13, Paxton teaches a system and method of water evaporation with the system wherein the system is associated with a turbine 12, and “sea or polluted feed water” 22 (i.e. wastewater) is provided to a wastewater heating track via pump 18 into an exhaust collector duct 14 of the turbine 12 wherein the feed water is circulated in heat exchangers 16/24 in duct 14 for heating the feed water to higher temperatures for evaporation (see Fig 1 and Col. 4, ln. 40-62), Paxton teaches that the heated feed water is further pressurized and sprayed into vacuum evaporator wherein a portion of the water vaporizes (see Fig 1 and Col. 4, ln. 63 through Col. 5, ln. 5).
However Paxton does not explicitly teach the system is for wastewater evaporation; nor teach wherein a track inlet to the wastewater heating track receives wastewater that is heated by turbine exhaust in the interior of the exhaust collector while being fluidly communicated by the wastewater heating track to a track outlet from the wastewater heating track and a plurality of wastewater atomization nozzles that atomize wastewater from the wastewater heating track into an interior of the exhaust port wherein the atomized wastewater is converted to steam in the presence of turbine exhaust in the exhaust port of the turbine.
Duesel teaches a mobile, portable wastewater concentrate (see title, abstract) wherein wastewater is concentrated via contact with combustion source gas exhaust and scrubbed and collected concentrated wastewater is collected in pool (see Figs 1-6, [0034-0037]).
Ogura teaches and apparatus for evaporation of seawater to generate freshwater using exhaust combustion gases (see title, abstract), Ogura teaches that feedwater 12 is preheated in 44 (see Figs 2-3, [0052]), provided via 12a to manifold 12 wherein it is sprayed into chamber via plural nozzles 32 for 
Therefore the skilled artisan would recognize various different design combination can be achieved for heat exchange both preheating and direct contact evaporation with turbine combustion exhaust gases, accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paxton from a vacuum evaporator to a lower cost, more energy efficient direct contact evaporation system for evaporative concentration as suggested by Duesel and Ogura, to improve the system of Paxton by reducing energy costs associated with the vacuum evaporation portion while still achieving wastewater evaporation via direct spraying of the wastewater into the turbine combustion exhaust as suggested by Duesel and Ogura.
With regard to claim 14, a manifold is shown in Ogura (see Fig 2, by ref character 12, splitting via manifold to multiple sprayers 32), which the skilled artisan would modify from the track outlet in modified Paxton.
With regard to claim 15, a manifold is shown in Ogura (see Fig 2, by ref character 12, splitting via manifold to multiple sprayers 32), which the skilled artisan would modify from the track outlet in modified Paxton and in modified Paxton as set forth above, breaking the pipes into multiple segments would be routine making separable of the system of modified Paxton (see MPEP 2144.04 (V)).
With regard to claims 16-17, as shown in Fig 2 of Ogura, a portion of the exhaust port piping 12 penetrates through vessel 30, therefore the piping is coupled to both interior and exterior of exhaust port.
With regard to claims 18-19, in modified Paxton the modified system would comprise plural pipe segments connecting the inlet to outlet at nozzles in modified Paxton as necessitated by the turns shown in the referenced Figures above.

With regard to claim 21, Ogura shows conduits beginning the outer portion of the manifold that are outside of the exhaust collector vessel (see Ogura Fig 2).
With regard to claim 22, Ogura shows conduits connecting the manifold to the nozzles that pierce through into exhaust flow path (see Ogura Fig 2).
With regard to claims 23, Ogura shows the plurality of wastewater atomization nozzles 32 directing flow within the exhaust port of the turbine to direct the water into exhaust flow of the turbine (see Ogura Figs 2-3).

With regard to claim 25, Paxton teaches a system and method of water evaporation with the system wherein the system is associated with a turbine 12, and “sea or polluted feed water” 22 (i.e. wastewater) is provided to a wastewater heating track via pump 18 into an exhaust collector duct 14 of the turbine 12 wherein the feed water is circulated in heat exchangers 16/24 in duct 14 for heating the feed water to higher temperatures for evaporation (see Fig 1 and Col. 4, ln. 40-62), Paxton teaches that the heated feed water is further pressurized and sprayed into vacuum evaporator wherein a portion of the water vaporizes (see Fig 1 and Col. 4, ln. 63 through Col. 5, ln. 5).
However Paxton does not explicitly teach the system is for wastewater evaporation nor that it is mobile with a mobile trailer and exterior wastewater inlet; nor teach wherein a track inlet to the wastewater heating track receives wastewater that is heated by turbine exhaust in the interior of the exhaust collector while being fluidly communicated by the wastewater heating track to a track outlet from the wastewater heating track and a plurality of wastewater atomization nozzles that atomize wastewater from the wastewater heating track into an interior of the exhaust port wherein the 
Duesel teaches a mobile, portable wastewater concentrate (see title, abstract) wherein wastewater is concentrated via contact with combustion source gas exhaust and scrubbed and collected concentrated wastewater is collected in pool (see Figs 1-6, [0034-0037]), the system is place upon mobile platform 22 mounted upon skid 34 (see Fig 1-2 and [0027-0029]) and connected with external raw wastewater 89 source for concentration of wastewater (see Fig 2A, [0048]); Further Duesel teaches a computer implemented control system 156 to measure and control all aspects of the system including incoming exhaust gas rates, pressure drops, flow volumes, and velocities in mixing chambers and adjust accordingly (see Fig 6 and [0062-0065]).
Ogura teaches and apparatus for evaporation of seawater to generate freshwater using exhaust combustion gases (see title, abstract), Ogura teaches that feedwater 12 is preheated in 44 (see Figs 2-3, [0052]), provided via 12a to manifold 12 wherein it is sprayed into chamber via plural nozzles 32 for contacting with exhaust combustion gases 11 in water spray unit 15 chamber 30 to directly contact with the hot gases and evaporate a portion that can be subsequently condensed (see Figs 2-3, and [0025-0030]), concentrated portion of feedwater can be purged via 12b (see Figs 2-3, and [0049]).
Therefore the skilled artisan would recognize various different design combination can be achieved for heat exchange both preheating and direct contact evaporation with turbine combustion exhaust gases, accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Paxton from a vacuum evaporator to a lower cost, more energy efficient direct contact evaporation system for evaporative concentration as suggested by Duesel and Ogura, to improve the system of Paxton by reducing energy costs associated with the vacuum evaporation portion while still achieving wastewater evaporation via direct spraying of the wastewater into the turbine combustion exhaust as suggested by Duesel and Ogura; additionally the skilled artisan 
With regard to claim 26, a manifold is shown in Ogura (see Fig 2, by ref character 12, splitting via manifold to multiple sprayers 32), which the skilled artisan would modify from the track outlet in modified Paxton.
With regard to claim 27, a manifold is shown in Ogura (see Fig 2, by ref character 12, splitting via manifold to multiple sprayers 32), which the skilled artisan would modify from the track outlet in modified Paxton and in modified Paxton as set forth above, breaking the pipes into multiple segments would be routine making separable of the system of modified Paxton (see MPEP 2144.04 (V)).
With regard to claims 28-29, as shown in Fig 2 of Ogura, a portion of the exhaust port piping 12 penetrates through vessel 30, therefore the piping is coupled to both interior and exterior of exhaust port.
With regard to claims 30-31, in modified Paxton the modified system would comprise plural pipe segments connecting the inlet to outlet at nozzles in modified Paxton as necessitated by the turns shown in the referenced Figures above.
With regard to claim 32, Ogura shows conduits connecting the manifold to the nozzles that pierce through into an interior of exhaust flow path (see Ogura Fig 2).
With regard to claim 33, Ogura shows conduits beginning the outer portion of the manifold that are outside of the exhaust collector vessel (see Ogura Fig 2).

With regard to claims 35, Ogura shows the plurality of wastewater atomization nozzles 32 directing flow within the exhaust port of the turbine to direct the water into exhaust flow of the turbine (see Ogura Figs 2-3).
With regard to claims 37-38, in modified Paxton, as set forth above, the skilled artisan would ensure that the turbine could be turned on and off by the control system suggested by Duesel and ensure that it is remotely operable, as it is computer implemented.

Claims 12, 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al (US 6,936,140) taken in combination with Duesel Jr et al (US 2015/0157953; hereinafter Duesel) and Ogura et al (US 2006/0000355) as applied above and further in combination with Kanaya et al (US 2007/0101703).
With regard to claim 12, 24 and 36, modified Paxton teaches all limitations as set forth above, however Paxton does not teach wherein the plurality of wastewater atomization nozzles are arranged in a spiral-like pattern that directs atomized wastewater into the interior of the exhaust port.
Kanaya teaches a system for exhaust emissions contacting with an induced spiral flow for promoting mixing of the gas with the nozzle injected fluid (see title, abstract), Kanaya teaches the system comprises spirally flow inducing 12 as part of injection nozzles 5a for promoting mixing (see Fig 4 and [0050]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nozzles of modified Paxton to include a swirl pattern, as suggested by Kanaya, because Kanaya teaches that a swirling motion promotes mixing therefore the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,927,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘026 application are the more limited of the two sets of claims, and it is obvious to claim the less limited instant claims over the more limited claims of the ‘026 patent..
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shapirio (US 2011/0147195) teaches integration of desalination with a turbine. Mangin (US 7,073,337) teaches integration of turbine exhaust with desalination. Curlett et al (US 9,770,671) teaches wastewater concentration with combustion exhaust contacting. Lakatos (US 2011/0140457) teaches water concentration with hot gas contacting. Further citations to related to Duesel, relied upon above, are provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772